WHEELER, District Judge.
This patent, No. 403,939, dated May 28, 1889, and granted to John Keller, is for a combination of garment cutter’s size- tickets in rolls, with a cabinet for holding them in tiers, to be drawn out through apertures as the sizes are wanted for use. The specification is meager, but it seems to describe the parts sufficiently to be understood by those skilled in that art, which is all that is required. The description does not mention a back to the cabinet, and the perspective of the drawing is such that it does not show any, but one would be implied in the former and suggested by the latter. The evidence was admissible to make this plain, and properly shows how the cabinet, which is the principal part, would be understood to be used. Loom Co. v. Higgins, 105 U. S. 580, 26 L. Ed. 1177. The specific infringement complained, of is a box holding the rolls of tickets to be drawn out through a long aperture extending in front of all the rolls. This variation seems to be immaterial. The rolls and box were furnished to an agent of the plaintiffs by one of the defendants at their place of business, who testifies that the agent requested the arrangement of the partitions for holding the rolls in the box and the aperture. This is denied by the agent, and the circumstances, together with the letter of the defendants to a customer as to furnishing cabinets, show that as to this the agent is most probably right.
Decree for plaintiff.